IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                 AT NASHVILLE             FILED
                               JULY 1997 SESSION
                                                         September 19, 1997

                                                         Cecil W. Crowson
                                                        Appellate Court Clerk
JOHN L. GOODWIN, III,                )
                                     )    C.C.A. NO. 01C01-9608-CR-00337
           Appellant,                )
                                     )    SUMNER COUNTY
VS.                                  )
                                     )    HON. JANE WHEATCRAFT,
STATE OF TENNESSEE,                  )    JUDGE
                                     )
           Appellee.                 )    (Writ of error coram nobis)



FOR THE APPELLANT:                        FOR THE APPELLEE:


JOHN L. GOODWIN, III, pro se              JOHN KNOX WALKUP
S.T.S.R.C.F. Unit 12                      Attorney General & Reporter
Route 4, Box 600
Pikeville, TN 37367                       EUGENE J. HONEA
                                          Asst. Attorney General
                                          450 James Robertson Pkwy.
                                          Nashville, TN 37243-0493

                                          LAWRENCE RAY WHITLEY
                                          District Attorney General

                                          DEE GAY
                                          Asst. District Attorney General
                                          133 West Main St.
                                          Gallatin, TN 37066




OPINION FILED:____________________



AFFIRMED


JOHN H. PEAY,
Judge
                                      OPINION



              The petitioner was convicted on December 12, 1989, of second-degree

burglary and assault with intent to rape. No appeal was taken. Upon his petition for post-

conviction relief and appeal from the trial court’s dismissal thereof, he was granted a

delayed direct appeal from his convictions and sentences by this Court on November 12,

1992.   On April 20, 1995, this Court affirmed his convictions and remanded for

resentencing. Following the petitioner’s appeal of his new sentences, this Court affirmed

on July 23, 1997. On June 4, 1996, the petitioner filed his “Application for Coram Nobis

and/or in the Alternative to Reopen Original Post-Conviction Petition.” On June 12, 1996,

the court below dismissed this pleading without a filed response from the State or a

hearing. The petitioner now appeals.



              We affirm. Petitions for writ of error coram nobis must be filed within one

year after the judgment becomes final. T.C.A. § 27-7-103 (Repl. 1980). See also T.C.A.

§ 40-26-105 (Repl. 1990). In this matter, the defendant’s judgment of convictions

became final on April 20, 1995. Since his petition attacks only his convictions, the

petitioner’s application is time-barred. This issue is without merit.



              The petitioner requests in the alternative that his pleading be considered

a motion to reopen his original petition for post-conviction relief. Motions to reopen post-

conviction petitions may be granted only under very limited grounds. See T.C.A.

§ 40-30-217(a) (Supp. 1996). The instant pleading does not set forth any of these

grounds. Accordingly, denial is proper.



                                             2
          The judgment below is affirmed.




                                            _________________________________
                                            JOHN H. PEAY, Judge



CONCUR:



______________________________
WILLIAM M. BARKER, Judge



______________________________
JERRY L. SMITH, Judge




                                     3